Palm Beach Dance Challenge

Purchase Agreement




 This Purchase Agreement is between principle owner Colleen Christman-Graver of
the  Palm Beach Dance Challenge(Seller), a Sanctioned Competition by  THE
NATIONAL DANCE COUNCIL OF AMERICA   (NDCA) and  Palm Beach  Dance Challenge,
LLC,(Buyer);  a wholly owned subsidiary of Ballroom Dance Fitness   Inc.
 Located at 111 US Highway One, North Palm Beach, Fl. 33408.

The Parties agree to the following:

The new principles are Ann Morello, CEO of the Plaza Ballroom & Event Centre,
LLC and William Forhan, CEO of Ballroom Dance Fitness, Inc.

In consideration of a sale price of $20,000 (Twenty Thousand Dollars) cash to
Colleen Christman-Graver, she agrees to sell all rights and license of the Palm
Beach Dance Challenge to Palm Beach Dance Challenge, LLC, and a subsidiary of
Ballroom Dance Fitness Inc.

The agreement includes the following stipulations to consummate the transaction
in its entirety:

1.

All perpetual rights to the aforementioned sanctioned by The National Dance
Council of America; competition will be transferred as indicated.

2.

The competition includes two dates a year, one on the Third Saturday in
September and the other on the third Saturday in January, of every year, as per
the schedule with the NDCA organization.

3.

The purchase is based on a perpetual ownership of both months.

4.

Colleen Christman-Graver agrees to assist in the administrative transition until
October 2014.

5.

If her service is to “coordinate” the above mentioned events, a mutually agreed
fee (to be determined) will be charged.

6.

Upon completion of the sale Colleen will not be permitted to open another
competition in a 100 mile radius of the current event or the Plaza Ballroom,
whichever is nearer, whether it is sanctioned or non-sanctioned.

7.

Colleen will avoid discrediting or having any negative effect on the operation
of the Competition; otherwise she shall be subject to becoming personally liable
in the amount of $20,000, the price for the competition, as a settlement
payment. The settlement payment shall not result in returning the ownership of
the competition.

8.

It is also agreed that there will be no verbal contracts that can change the
contents of this purchase agreement; changes will be in writing and approved by
both Parties.

9.

Any prior liabilities related to this competition, other than what is revealed
in this agreement, are solely the responsibility of Colleen Christman-Graver.
  It is understood Palm Beach Dance Challenge, LLC is a corporation and Ann
Morello and William Forhan, the principles, will not              be assuming
any liabilities from the date of this contract

10.

Liability is being assumed by Palm Beach Dance Challenge, LLC with the Marriott
Hotel on PGA Blvd for the upcoming September event. Any prior liabilities will
not be part of this agreement.





1

Ann Morello & William Forhan are aware of Colleen Christman-Graver’s medical
condition and acknowledge that she will not be held responsible for these
events. The Palm Beach Dance Challenge, LLC and its members are aware of the
NDCA regulations and guidelines, and will perform the events only in Palm Beach
County.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf of the date April 17, 2014




BALLROOM DANCE FITNESS INC.

By:  /s/ William Forhan

Name: William Forhan

Title; CEO




PALM BEACH DANCE CHALLENGE

By: /s/ Colleen Christman-Graver

 Name: Colleen Christman-Graver

Title: Owner













Competition Purchase Agreement 2014





2